                             UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                CHAPTER 13
Mary F Patwin                                                    CASE NO. 20-43967-MAR
                                                                 JUDGE MARK A RANDON
Debtor                                   /


             TRUSTEE'S OBJECTIONS TO CONFIRMATION OF CHAPTER 13 PLAN
      Now Comes the Chapter 13 Trustee, KRISPEN S. CARROLL, and files her objections

pursuant to E.D. Mich. LBR 3015-3(a) and opposes confirmation of the Chapter 13 Plan where

it does not comply with Bankruptcy Code provisions, 11 U.S.C. §§ 1325, 1322, other

applicable provisions of Title 11 Chapter 13 and Local Bankruptcy Rules, as follows:


         1. Where the State of Michigan has filed a notice of unfiled returns, Trustee objects to
             confirmation pursuant to 11 U.S.C. § 1325(a)(9) and 11 U.S.C. § 1308. Trustee
             requests copies of debtor's 2016, 2017 and 2018 returns.

         2. Trustee objects to debtor’s failure to list Wayne County Friend of Court on
             Schedule E and the Chapter 13 mailing matrix.

         3. Pursuant to debtor’s testimony at the § 341 First Meeting of Creditors, Trustee
             requests that debtor comply with F.R.Bankr.P. 4002(a)(5) to disclose her new
             address.

         4. The Trustee objects to the failure to provide for complete information for all
             creditors listed in the Schedules on the Matrix and believes that creditors may not
             have been adequately advised of the pendency of these proceedings.

         5. Trustee requests 100% of the profit sharing/bonus checks in excess of the prorated
             amount on Schedule I to which debtor becomes entitled.

                                                                          Page 1 of 3
         20-43967-mar    Doc 23    Filed 07/01/20   Entered 07/01/20 13:17:12   Page 1 of 3
         Wherefore, the Chapter 13 Trustee prays this Honorable Court deny confirmation of
the debtor's Chapter 13 Plan.


Dated: July 01, 2020                      OFFICE OF THE CHAPTER 13 TRUSTEE -DETROIT
                                          KRISPEN S. CARROLL, CHAPTER 13 TRUSTEE

                                          /s/ MARGARET CONTI SCHMIDT
                                          Krispen S. Carroll (P49817)
                                          Margaret Conti Schmidt (P42945)
                                          719 Griswold Street, Ste 1100
                                          Detroit, MI 48226
                                          (313) 962-5035
                                          notice@det13ksc.com




                                                                       Page 2 of 3
       20-43967-mar    Doc 23   Filed 07/01/20   Entered 07/01/20 13:17:12   Page 2 of 3
                              UNITED STATES BANKRUPTCY COURT
                               EASTERN DISTRICT OF MICHIGAN
                                SOUTHERN DIVISION - DETROIT

IN THE MATTER OF:                                                  CHAPTER 13
Mary F Patwin                                                      CASE NO. 20-43967-MAR
                                                                   JUDGE MARK A RANDON
Debtor                                     /


                                     CERTIFICATE OF MAILING
I hereby certify that on the date indicated below, I electronically filed TRUSTEE'S OBJECTIONS
TO CONFIRMATION OF CHAPTER 13 PLAN with the Clerk of the Court using the ECF system
which will send notification of such filing to the following:

             FREGO AND ASSOCIATES
             23843 JOY ROAD
             DEARBORN HEIGHTS, MI 48127


 July 01, 2020                                 /s/ Barb Ecclestone
                                               BARB ECCLESTONE
                                               For the Office of the Chapter 13 Trustee-Detroit
                                               719 Griswold Street, Ste 1100
                                               Detroit, MI 48226
                                               (313) 962-5035
                                               notice@det13ksc.com




                                                                           Page 3 of 3
         20-43967-mar     Doc 23    Filed 07/01/20   Entered 07/01/20 13:17:12   Page 3 of 3
